Citation Nr: 1758229	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  10-49 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 0 percent for bilateral onychomycosis of the toes.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1999 to December 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2012, the Veteran participated in a videoconference hearing before a Veterans Law Judge.  A hearing transcript is of record.  In November 2017 the Veteran was notified in writing that the Veterans Law Judge who conducted the January 2012 hearing was no longer with the Board, and that the Veteran could request another hearing with a Veterans Law Judge currently at the Board who would decide the claim.  The Veteran was notified that a response indicating a desire for a new hearing was required within 30 days of receipt of the letter, and it would be assumed that another hearing was not requested if no response was received.  The Board has not received any notification from the Veteran indicating a desire to have another hearing.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

In a September 2014 statement, the Veteran asserted that his condition is rapidly deteriorating and that the healing process is taking longer.  The Veteran also asserts that at no time was he ordered to seek treatment, but would be willing to do so to address the problems with his feet.

The Veteran has not been provided a VA examination for onychomycosis since August 2011.  Based on the September 2014 statement, the severity of the disability may have changed since that examination.  Therefore, a more contemporary examination is needed to determine the current severity of onychomycosis.

Clinical documentation dated after November 2011 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for onychomycosis since August 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If any identified records are not obtained, notify the Veteran.  38 C.F.R. § 3.159(e) (2017).

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from November 2011 to present.  

3.  Schedule the Veteran for the a VA examination to determine the current severity of service-connected onychomycosis.  The examiner must review the claims file and should note that review in the report.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should describe all symptomatology of onychomycosis, and should state what percentage of the body and percentage of exposed areas are affected by onychomycosis.  The examiner should state whether onychomycosis causes any impairment of function of the toes or occupational impairment.  The rationale for all opinions should be provided.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

